


PERFORMANCE-BASED
RESTRICTED STOCK UNITS AWARD AGREEMENT
This Award Agreement (the “Agreement”) is entered into as of May 15, 2014 by and
between Electro Scientific Industries, Inc., an Oregon corporation
(the “Company”), and __________________________ (“Recipient”), for the grant of
restricted stock units with respect to the Company’s Common Stock (“Common
Stock”). By accepting this award Recipient agrees to be bound by the terms and
conditions of this Agreement.
On May 15, 2014, the Compensation Committee of the Company’s Board of Directors
made a restricted stock units award to Recipient pursuant to the Company’s 2004
Stock Incentive Plan (the “Plan”). The award is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986. Recipient desires to accept the award subject to the terms and
conditions of this Agreement.
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following:
1.Grant and Terms of Restricted Stock Units. The Company grants to Recipient
under the Plan ______ restricted stock units, subject to the adjustments,
restrictions, terms and conditions set forth in this Agreement.
(a)Rights under Restricted Stock Units. A restricted stock unit (an “RSU”)
represents the unsecured right to require the Company to deliver to Recipient
one share of Common Stock for each RSU. The number of shares of Common Stock
deliverable with respect to each RSU is subject to adjustment as determined by
the Board of Directors of the Company as to the number and kind of shares of
stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally.
(b)Vesting. The RSUs issued under this Agreement shall initially be 100%
unvested and subject to forfeiture as set forth below.
(i)Except as set forth in Section 1(d), if Recipient ceases to be employed by
the Company for any reason or for no reason prior to the end of the Performance
Period (where “Performance Period” is defined as the period beginning on the
first day of the Company’s 2015 fiscal year and ending at the end of the
Company’s 2017 fiscal year), the unvested RSUs shall be forfeited to the Company
(including RSUs that vest based on the Performance Goal related to the fiscal
year in which employment terminates).
(ii)To the extent that the number of RSUs first specified above are reduced in
accordance with Section 1(b)(iii) and except as provided in Section 1(d), the
reduction shall be forfeited to the Company. The extent to which any Performance
Goal is achieved, if at all, shall be determined by a date that is no later than
December 31 of the calendar year in which the fiscal year to which the
Performance Goal relates ends. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.
(iii)The RSUs shall be earned based on three “Performance Goals,” as follows:
(A)___________ [insert # equal to 33.3%] of the RSUs will be earned based on the
Company’s fiscal 2015 RONA (as defined below) in accordance with the following:
100% will be earned on RONA of 3% and 200% will be earned on RONA of 4%, with
RSUs earned linearly between 100% and 200% on RONA between 3% and 4%. For RONA
below 3%, 50% will be earned on RONA of 0%, with the amounts earned for greater
RONA growing linearly from 50% to 100% on RONA between 0% and 3%. No amount
shall be earned if RONA is negative.
(B)___________ [insert # equal to 33.3%] of the RSUs will be earned based on the
Company’s fiscal 2016 RONA in accordance with the following: 100% will be earned
on RONA of 18% and 200% will be earned on RONA of 21%, with RSUs earned linearly
between 100% and 200% on RONA between 18% and 21%. For RONA below 18%, 50% will
be earned on RONA of 10%, with the amounts earned for greater RONA growing
linearly from 50% to 100% on RONA between 10% and 18%. No amount shall be earned
if RONA is less than 10%.
(C)___________ [insert # equal to 33.3%] of the RSUs will be earned based on the
Company’s fiscal 2017 RONA in accordance with the following: 100% will be earned
on RONA of 35% and 200% will be earned on RONA of 42%, with RSUs earned linearly
between 100% and 200% on RONA between 35% and 42%. For RONA below 35%, 50% will
be earned on RONA of 20%, with the amounts earned for greater RONA growing
linearly from 50% to 100% on RONA from 20% to 35%. No amount shall be earned if
RONA is less than 20%.




--------------------------------------------------------------------------------




(D)“RONA” means return on net assets, calculated as (i) operating income of the
Company on a consolidated basis for a given fiscal year determined in accordance
with GAAP, adjusted to exclude stock compensation expense, purchase accounting
and other one-time charges, but including any charges related to inventory,
divided by (ii) the average of the net assets of the Company on a consolidated
basis (other than cash and cash equivalents and assets acquired in acquisitions
by the Company after May 15, 2014) at the end of each quarter in the fiscal year
determined in accordance with GAAP.
(E)The number of RSUs determined pursuant to clauses (A), (B) and (C) of this
Section 1(b)(iii) shall vest on the last day of the fiscal year to which the
applicable Performance Goal relates, subject to Section 1(b)(i). Except as
provided in Section 1(d), any RSUs relating to that fiscal year that are not
vested at that time shall be forfeited.
(c)Delivery Date. Except as set forth in Section 1(d)(iv), the delivery date for
shares of Common Stock with respect to RSUs earned subject to this Agreement
shall be as soon as practicable on or after the end of the fiscal year to which
the applicable Performance Goal relates, but in no event later than December 31
of the calendar year in which such fiscal year ends.
(d)Proration upon Termination for Certain Reasons Prior to End of Performance
Period; Treatment on Change in Control.
(i)Proration on Death or Total Disability or Normal Retirement. If Recipient
ceases to be an employee of the Company prior to the end of the Performance
Period (a) by reason of Recipient’s death or total disability or (b) because
Recipient terminates his employment with the Company following normal retirement
under the Company’s retirement policy in place at such time, the RSUs that have
not otherwise vested or been forfeited pursuant to Section 1(b)(iii)(E) shall
not be forfeited under Section 1(b)(i) and the following shall apply:
(1)With respect to the fiscal year in which Recipient’s employment terminates,
the number of RSUs Recipient would otherwise be entitled to receive pursuant to
Section 1(b)(iii) with respect to that fiscal year if Recipient were employed
through the end of that fiscal year (the “Base Payout”) shall be reduced to a
number determined by multiplying the Base Payout by a percentage calculated by
dividing the number of months elapsed from the beginning of such fiscal year to
the date of termination of employment (rounded down to the whole month) by 12.
RSUs for the fiscal year in which employment terminates that exceed the reduced
number shall be forfeited to the Company.
(2)If Recipient’s employment terminates prior to the beginning of any fiscal
year or years in the Performance Period, the RSUs for each such fiscal year or
years shall be forfeited.
(3)The shares of Common Stock with respect to RSUs determined under (1) shall be
delivered as soon as practicable on or after the end of the fiscal year in which
employment terminates, but in no event later than December 31 of the calendar
year in which such fiscal year ends.
(4)The term “total disability” means a medically determinable mental or physical
impairment that is expected to result in death or has lasted or is expected to
last for a continuous period of 12 months or more and that, in the opinion of
the Company and two independent physicians approved by the Company, causes
Recipient to be unable to perform his or her duties as an employee, director,
officer or consultant of the Company and unable to engage in any substantial
gainful activity. Total disability shall be deemed to have occurred after both
of the following have occurred:
(A)The two independent physicians have furnished their written opinion of total
disability to the Company; and
(B)The Company has reached an opinion of total disability.
(ii)Double Trigger Acceleration on Change in Control.
(1)The number of unvested RSUs Recipient would otherwise be entitled to receive
pursuant to Section 1(b)(iii) if Recipient were employed through the end of the
Performance Period shall immediately vest (provided, however, that if vesting
occurs pursuant to this Section 1(d)(ii) during or prior to a fiscal year that
has not yet ended it will be conclusively presumed that RONA would have been at
the 100% vesting level for each such unfinished fiscal year) if a Change in
Control (as defined below) occurs and either:
(A)at any time after the Change in Control and on or before the first
anniversary of the Change in Control, (i) the Recipient’s employment is
terminated by the Company (or its successor) without Cause (as defined below),
or (ii) the Recipient’s employment is terminated by the Recipient for Good
Reason (as defined below); or
(B)at any time after the Change in Control (i) the Company or the surviving or
acquiring entity terminates this Agreement and all similar agreements, including
because the achievement of any of the Performance Goals becomes reasonably
unable to be determined;
Notwithstanding the foregoing, the RSUs may also immediately vest in connection
with a sale of the Company as provided in Section 1(d)(iii) below.




--------------------------------------------------------------------------------




(2)For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:
(A)At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;
(B)Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
then outstanding Common Stock of the Company;
(C)A consolidation, merger or plan of exchange involving the Company (“Merger”)
as a result of which the holders of outstanding securities of the Company
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the surviving corporation or a parent corporation of the surviving
corporation immediately after the Merger, disregarding any Voting Securities
issued to or retained by such holders in respect of securities of any other
party to the Merger; or
(D)A sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
(3)For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure to perform substantially the Recipient’s reasonably assigned
duties with the Company (or its successor) (other than any such failure
resulting from incapacity due to physical or mental illness) after a demand for
substantial performance is delivered to the Recipient by the Company (or its
successor) which specifically identifies the manner in which the Company (or its
successor) believes that the Recipient has not substantially performed the
Recipient’s duties, (b) the willful engagement in illegal conduct which is
materially and demonstrably injurious to the Company (or its successor), or (c)
the commission of an act by Recipient, or the failure of Recipient to act, which
constitutes gross negligence or gross misconduct. No act, or failure to act,
shall be considered “willful” if the Recipient reasonably believed that the
action or omission was in, or not opposed to, the best interests of the Company
(or its successor).
(4)For purposes of this Agreement, “Good Reason” shall mean:
(A)the assignment of a different title, job or responsibilities that results in
a decrease in the level of responsibility of the Recipient after the Change in
Control when compared to the Recipient’s level of responsibility for the
Company’s operations prior to the Change in Control; provided that Good Reason
shall not exist if the Recipient continues to have the same or a greater general
level of responsibility for Company operations after the Change in Control as
the Recipient had prior to the Change in Control even if the Company operations
are a subsidiary or division of the surviving company,
(B)a reduction in the Recipient’s base pay as in effect immediately prior to the
Change in Control,
(C)a material reduction in total benefits available to the Recipient under cash
incentive, stock incentive and other employee benefit plans after the Change in
Control compared to the total package of such benefits as in effect prior to the
Change in Control, or
(D)the Recipient is required to be based more than 50 miles from where the
Recipient’s office is located immediately prior to the Change in Control except
for required travel on company business to an extent substantially consistent
with the business travel obligations which the Recipient undertook on behalf of
the Company prior to the Change in Control.
(iii)Sale of the Company. If there shall occur a merger, consolidation or plan
of exchange involving the Company pursuant to which the outstanding shares of
Common Stock of the Company are converted into cash or other stock, securities
or property, or a sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company, then, as determined by the Committee or the Board of Directors,
either:
(1)the unvested RSUs shall be converted into restricted stock units for stock of
the surviving or acquiring corporation in the applicable transaction, with the
amount and type of shares subject thereto to be conclusively determined by the
Committee, taking into account the relative values of the companies involved in
the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by the former holders of the
Company’s Common Stock following the applicable transaction, and disregarding
fractional shares, with the dates for vesting of RSUs and delivery of shares of
Common Stock unchanged;




--------------------------------------------------------------------------------




(2)the unvested RSUs shall be converted into a cash payment obligation of the
surviving or acquiring corporation in an amount equal to the proceeds a holder
of the underlying shares would have received in proceeds from such transaction
with respect to those shares; or
(3)all of the unvested RSUs shall immediately vest and all underlying shares
shall be delivered simultaneously with the closing of the applicable transaction
such that the Recipient will participate as a shareholder in receiving proceeds
from such transaction with respect to those shares.
(iv)Delivery Date. For purposes of Section 1(d)(ii) or (iii), the delivery date
for shares of Common Stock with respect to RSUs shall be as soon as practicable
on or after the vesting described in such sections.
(e)Forfeiture of RSUs on Other Terminations of Employment. If Recipient ceases
to be an employee of the Company for any reason that does not result in
acceleration or payment pursuant to Section 1(d), Recipient shall immediately
forfeit all outstanding but unvested RSUs granted pursuant to this Agreement and
Recipient shall have no right to receive the related Common Stock.
(f)Restrictions on Transfer and Delivery on Death. Recipient may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the RSUs. Recipient
may designate beneficiaries to receive stock if Recipient dies before the
delivery date by so indicating on Exhibit A, which is incorporated into and made
a part of this agreement. If Recipient fails to designate beneficiaries on
Exhibit A, the shares will be delivered to Recipient’s estate.
(g)Reinvestment of Dividend Equivalents. On each date on which the Company pays
a dividend on a share of Common Stock with respect to an RSU, the number of RSUs
subject to this Agreement shall be increased by a number equal to the number of
whole or fractional shares of Common Stock with a value equal to the value of
the dividends that would have been paid on the stock deliverable pursuant to the
RSUs (if such shares were outstanding), divided by the closing stock price on
the dividend payment date. If the vesting date for any RSUs subject to this
Agreement occurs within seven business days of the payment date for a dividend,
the Company, at its option, may elect to pay to Recipient cash, net of
withholding, equal to the cash dividend payable on the RSUs which so vest in
lieu of increasing the number of RSUs subject to this Agreement.
(h)Delivery on Delivery Date. On the delivery date the Company shall deliver to
Recipient a certificate for the number of shares of Common Stock represented by
all RSUs having a delivery date on the same date, rounded down to the whole
share. No fractional shares of Common Stock shall be issued. The Company shall
pay to Recipient in cash an amount equal to the value of any fractional shares
that would otherwise have been issued, valued as of the delivery date. If shares
or cash are to be delivered on a particular date, the shares or cash shall be
deemed delivered on that date for purposes of compliance with the terms of this
Agreement if the cash or shares are actually delivered within 45 days after the
specified date as determined in the Company’s discretion with the Recipient
having no right to determine the delivery date. Recipient shall not have any
right to determine or direct the date of actual delivery; provided however, that
delivery required to be made in no event later than December 31 of the calendar
year in which the Performance Period ends must be made on or before such date.
(i)Recipient’s Rights as Shareholder. Recipient shall have no rights as a
shareholder with respect to the RSUs or the shares underlying them until the
Company delivers the shares to Recipient on the delivery date.
(j)Tax Withholding. Recipient acknowledges that, not later than the actual
delivery date, the value of delivered shares of Common Stock will be treated as
ordinary compensation income for federal and state income and FICA tax purposes,
and that the Company will be required to withhold taxes on this income amount.
The Company will notify Recipient of the required withholding amount.
Concurrently with or prior to the delivery of the certificate referred to in
Section 1(h), Recipient shall pay to the Company the required withholding amount
in cash or, at the election of Recipient (which election must be made on or
before the vesting date), by surrendering to the Company for cancellation shares
of the Company’s Common Stock to be delivered with respect to the RSUs or other
shares of the Company’s Common Stock valued at the closing market price for the
Company’s Common Stock on the vesting date. If Recipient pays the withholding
amount in shares of Common Stock, the Company shall pay to Recipient in cash the
amount of any resulting over payment.
(k)Section 409A. The award made pursuant to this Agreement shall be interpreted
in accordance with Section 409A and Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance issued after the grant of the award. For example, notwithstanding
anything to the contrary in this Agreement, (i) a termination of employment
shall be determined with respect to standards for “separation from service”
within the meaning of applicable regulations; (ii) the provisions described in
Sections 1(d)(ii)(1)(B), 1(d)(iii)(2) and 1(d)(iii)(3) shall apply only if such
events qualify as a “termination or liquidation of the plan” within the meaning
of Treas. Reg. § 1.409A‑3(j)(4)(ix); and the provision described in Section
11(d)(iii)(1) shall apply only if such events qualify as a “change of control
event” within the meaning of Treas. Reg. § 1.409A-3(i)(5)(i).
(i)Notwithstanding any provision of the award to the contrary, the Company may
adopt such amendments to the award or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(1) exempt the award from the application of Section 409A or preserve the
intended tax treatment of the benefits provided with respect to the award, or
(2) comply with the requirements of Section 409A.
(ii)If an amount is determined to be subject to applicable provisions of Section
409A of the Code, payment in connection with termination of employment for a
reason other than death may not start or be made to




--------------------------------------------------------------------------------




Recipient if the Company determines Recipient is a “key employee” as defined in
Section 416(i) of the Code, without regard to Section 416(i)(5) of the Code,
before the date which is six months after the date of termination,
notwithstanding any other provisions for time of payment in this Agreement, if
such delay in payment is necessary to comply with Section 409A of the Code. The
Company may determine that Recipient is a key employee in the event of doubt or
to avoid impractical efforts or expense to make an exact determination of key
employees. Recipient shall have no claim, rights or remedy if the determination
is not correct.
2.Miscellaneous.
(a)Entire Agreement; Amendment. This Agreement and the Plan (including without
limitation Section 17 thereof) constitute the entire agreement of the parties
with regard to the subjects hereof and may be amended only by written agreement
between the Company and the Recipient.
(b)Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to
Electro Scientific Industries, Inc., Attention: Corporate Secretary, at its
principal executive offices or to the Recipient at the address of Recipient in
the Company’s records, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.
(c)Rights and Benefits. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the restrictions on transfer of this Agreement, be binding upon the
Recipient’s heirs, executors, administrators, successors and assigns.
(d)Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.
(e)Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.


ELECTRO SCIENTIFIC INDUSTRIES, INC.




By:                        
Authorized Officer




